Citation Nr: 1814935	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  12-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1964 to June 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held in March 2016 before a Veteran's Law Judge (VLJ) who is no longer employed by the Board, and a copy of the hearing transcript has been added to the record. In January 2018, VA notified the Veteran that the Board no longer employed the VLJ who had conducted that hearing and he was provided the opportunity to have another hearing.  See C.F.R. § 20.707 (2017). The Veteran and his representative have not responded within 30 days of the letter.  See 1/5/2018, Correspondence. Therefore, as stated in the January 2018 letter, the Board finds the Veteran waives an additional Board hearing and it will proceed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his hearing loss is related to his time in service, to include duty to loud noise exposure from weapons fire and from duties in warehouse and transportation. See DD 214 (listing several awards relating to rifle, to include sharpshooter).

He has a current diagnosis for VA purposes of hearing loss in his left ear in that his word discrimination score, using the Maryland CNC Test, is less than 94 percent. See 5/13/2016, VA Examination, at p. 8; see also, 38 C.F.R. § 3.385 (stating that impaired hearing is considered a disability for VA purposes when speech recognition scores using the Maryland CNC Test are less than 94 percent). However, the examiner, while opining on the nexus between his tinnitus and active service, did not provide an opinion as to whether the Veteran's hearing loss is related to his active service. See 5/13/2016, VA Examination, at p. 7-8. 

In light of the absence of a nexus opinion, a new examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination. The claims file must be made available to the examiner. In particular, the examiner should be aware of the examination from March 2016. Take a history of noise exposure from the Veteran and conduct all appropriate testing. The examiner should address whether it is at least as likely as not 
(50 percent or greater) that the Veteran's left and/or right hearing loss was incurred in or is otherwise related to his active service. 

The examiner is asked to provide a comprehensive rationale for any opinion offered. 

2. Following the above-indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




